Title: Madame Reibelt to Thomas Jefferson, 16 May 1810
From: Reibelt, Madame
To: Jefferson, Thomas


          
            Monsieur,
            Havane 
                        le 19 
                              16 mai 1810
          
           L’Homme infortuné qui vous écrivoit l’incluse n’est plus il n’a survecu qu’un mois a son fils cheri. Le 9 du mois d’octobre 1800 
                     1809 il a abandonné a leur sort une veuve et cinq petis enfans, sans soutien, denuée de tout j’aurois peris sans le secour de Genereux etrangers; Helas! monsieur, je ne veux pas chercher a vous
				attendrir par la description de mon affliction et de ma misere, elles ne se conçoivent que trop.
          La persone a laquelle feu mon Epoux avoit remis l’incluse, ayant oublié de la mettre a bord, elle me fut rendue a pres sa mort; le dessespoir et la maladie m’ont empeché de vous la faire parvenir plutot. Il n’aura plus le
				bonheur de vous voir, mais moi qui ait trois Enfans nées aux Etats Unis, je me propose de faire le voyage, et d’acomplir, s’il est possible, le dessin de feu mon Epoux; j’ose me flater que vous voudrez bien etendre sur moi et sur mes Enfans la protection dont vous avez bien voulu honorer feu mon Epoux et de la quelle je pourrais vous prouver qu’il ne s’est pas rendu indigne
          
            Je suis monsieur, avec le plus profond Respect
            l’infortunée
            
                     
                  Veuve Reibelt
          
         
          Editors’ Translation
          
            
              Sir,
              Havana 
                        16 May 1810
            
             The unfortunate man who was writing you the enclosed is no more he only survived his beloved son by a month. On 9 October 1809 he abandoned to their fate a widow and five small children, without means of support. Deprived of everything I would have perished without the aid of generous strangers; Alas! sir, I do not
			 wish to try to move you to pity with the description of my distress and misery, they can be imagined only too easily.
            The person to whom my late husband had given the enclosed having forgotten to take it on board, it was returned to me after his death; despair and illness prevented me from sending it to you sooner. He will never again have
			 the happiness of seeing you, but I, who have three children born in the United States, propose to make the journey and to fulfill, if possible, the plan of my late husband; I dare flatter myself that you will be pleased to extend to me and my children the protection with which you intended to honor my late husband and of which I could prove to you he did not make himself unworthy.
            
              I am Sir, with the deepest respect
              the unfortunate
              
                     Widow Reibelt
            
          
         